Citation Nr: 0736126	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1975 until 
August 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he was exposed to asbestos during 
service while refurbishing soundproofing on various aircraft.  
He further stated that he was exposed to asbestos as a 
parachute rigger.  Specifically, he contends that there was 
asbestos in the survival equipment and in the parachute 
fiber.  His service personnel records are not available, and 
there is no indication in the available service records that 
he was exposed to asbestos.  

A private medical report from Ray A. Harron, M.D. shows that 
testing was consistent with asbestosis.  This was included in 
a letter from a private attorney reflecting that the veteran 
was exposed to asbestos on his railroad job.  The letter 
suggested that the veteran had a cause of action against the 
railroad and asbestos manufacturers.  Any medical reports and 
evidence of asbestos exposure obtained during legal 
proceedings or in contemplation of such proceedings would be 
relevant to the present claim.  

Accordingly, the case is REMANDED for the following action:

1.  An appropriate official at the RO 
should obtain the veteran's complete 
service personnel records and request an 
opinion from the service department as to 
whether the veteran was exposed to 
asbestos in his service duties, and, if 
so, the extent of that exposure.  

2.  After obtaining any necessary 
authorization, the RO should contact 
Pierce, Raimond & Coulter P.C., 2500 Gulf 
Tower, 707 Grant St., Pittsburgh, PA 
15219 and obtain the records of any 
asbestos-related legal action or 
contemplated action, including any 
disposition or settlement and the medical 
reports and other information relating to 
that action. 

3.  If the service department indicates 
that the veteran was exposed to asbestos 
while on active duty, arrange for a VA 
examination to determine if the veteran 
has asbestosis or any other asbestos-
related disease.  If asbestosis or any 
other asbestos-related disease is found, 
the examiner should review the claims 
folder and determine whether it is at 
least as likely as not that it is related 
to his period of service.  In reaching an 
opinion, the examiner should specifically 
address the April 2003 report by Dr. 
Harron, the April 2003 letter from his 
private attorney and any other records 
obtained in the development described 
above.  In offering such opinion, the 
examiner should also consider the 
veteran's post-service work as a 
soundproofer, as well as his smoking 
history.  

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



